Ostrander, J.
(after stating the facts). Defendant has and claims no title except that derived from the plaintiffs. Plaintiffs had title to a parcel of land described as lot 17. This title defendant acquired. What are the dimensions, boundaries, of lot 17 ? It is clear that Alonzo Bennett, plaintiffs’ grantor, had title to all of the land east of the alley, which it is admitted bounds lot 17 on the west. In the deeds running to Mr. Bennett the land is described by its boundaries, not merely as lot 17, and in neither deed is a plat referred to. No testimony tends to prove that any owner opened, laid out, or dedicated an alley crossing lot 17. No such alley was acquired in condemnation proceedings. No testimony tends to prove that a private alley was opened and used, for convenience, across lot 17. There was therefore, in fact, no public or private way east of the west line of lot 17 as described in the conveyances which are in evidence. Apparently it was Mr. Bennett who first divided the original lot 17, not in fact, not by a plat, but by a memorandum which appears to conform to pictures or maps made by others and in common use. He called the east end of lot 17 lot 18; and, when his heirs sold the property in 1908, *191the deed executed by them describes both lot 17, and by boundaries, but not by dimensions, a piece of land lying east of lot 17, which, by recital, had an alley for its western boundary. When this deed was executed, the grantees therein, by their tenant, the defendant, had possession of all of the land. Mr. Francis Bennett, who prepared the deed, was mistaken in supposing that- his father had no title to the land now claimed to have been an alley. The recital in the deed affected no rights of the grantor or grantees therein, because the grantees had then, by their tenant, the defendant, possession and control of the entire premises. No reservation to the grantor was intended by the recital in the deed that the parcel east of lot 17 was bounded on the west “by an alley contiguous to lot 17.” The title to all of the land resting in Mr. Bennett, no reservation as between the parties to the deed resulted. No public right was affected.
As between the plaintiffs and defendant it was understood that lot 17 did not extend so far to the east as Milwaukee street; that there was land east of lot 17, title to which did not pass by the deed. It is unfortunate that the dimensions of the parcel intended to be conveyed as lot 17 were not stated in the deed. No alley was talked about, and the bargain for the purchase and sale of the property was made before an abstract was furnished or examined. There being no alley in fact, it is necessary to consider whether for the purposes of this action, between the parties to the deed which describes and conveys lot 17, there is an alley 161/2 feet wide on the east side of lot 17 and between that lot and the parcel called in the lease lot 18. If there is, it is because lot 17, as described, had, to the knowledge of defendant, the dimensions which plaintiffs now assign to it. To establish knowledge, or notice equivalent thereto, the caption to the abstract which was furnished, the plat attached thereto, and the *192description in the deed from Alonzo Bennett to plaintiffs are relied upon.
It must be assumed from all of the testimony, because the inferences to be drawn therefrom are necessary ones, that while only a portion of the deeds in the chain of title refer in terms to the Stratton plat, all of them do, in fact, refer to it. This agrees with plaintiffs’ contention. Upon the plat is a scale to which, it is asserted, it is drawn. According to this scale, the dimension of lot 17 on Wesley street is about 193 to 195 feet. It is about 1% inches on the plat. According to the Fargo map, so-called, purporting to be drawn to the same scale, this dimension of lot 17 is said to be 132 feet, excluding the alley and lot 18. It shows no lot 18. But Fargo’s map shows the alley, which never existed in fact. No authority is proven in him to make such a map as he made. It does not delineate what, in fact, existed there. The testimony is conclusive that none of defendant’s agents examined the plat attached to the abstract. The attorney who examined the ab-. stract was of opinion that plaintiffs had title to lot 17, and looked no further.
At the most, therefore, the notice which defendant had from the descriptions in the chain of title was that Mr. Bennett, in deeding to plaintiffs, recited ás a boundary for the west side of the parcel east of lot 17 an alley. Its dimensions, its location, and its character are not given. The fact that Mr, Leever pointed out to defendant the eastern boundary of lot 17 cannot be used to affect the title of Mrs. Leever. She conveyed lot 17, and is not bound in this action by what her husband, without her knowledge, may have said as to its dimensions or boundaries.
I conclude that plaintiffs have not proven title in themselves to the land in dispute, have not established the fact that the land is not a part of lot 17, and that the court should so have advised the jury. It is sug*193gested whether, upon plaintiffs’ theory, a reformation of the deed they gave to defendant is not essential to the establishment of their alleged rights.
Judgment is. affirmed.
Brooke, C. J., and Person, Kuhn, Stone, Bird, Moore, and Steere, JJ., concurred.